TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 13, 2016



                                     NO. 03-14-00664-CV


                                    Hong Yan Li, Appellant

                                                v.

                                  James P. Daylong, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 15, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.